DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 31, 2021.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by cited U.S. Patent Application Publication No. 2019/0017839 A1 to Eyler et al. (herein after “Eyler et al. publication").
As to claims 1, 8 and 15,
the Eyler et al. publication discloses a computer system (100, 1200) comprising: 
one or more computer processors for executing computer program instructions (see Figs. 1 and 12); and 
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to perform steps comprising: 
receiving at a network system including one or more processors, from a computing device associated with a user, a set of service data, the set of service data including a request for a provider to transport the user (see Figs. 1 and 12 and ¶23); 
identifying a plurality of candidate pickup locations within a threshold distance of a current location of the computing device (see Figs. 1 and 12 and ¶26); 
ranking the candidate pickup locations based in part on historical service data including aggregations of sensor traces and interactions between users and providers during pickups at each candidate pickup location (see ¶96 and ¶109 – ¶112): 
selecting a highest ranked candidate pickup location as a pickup location for the user (see ¶26, ¶96 and ¶109 – ¶112); 
instructing the computing device to display a live video feed, the video feed being captured by a camera on the computing device (see ¶51, where “the augmented reality transportation system provides augmented reality elements to guide a passenger through a live scene of the real world”; see also ¶184); and 
instructing an augmented reality application on the computing device to visually augment the video feed with augmented reality elements indicating the selecting pickup location (see ¶51 and ¶184).

As to claim 2, 9 and 16,
the Eyler et al. publication inherently discloses ranking the candidate pickup locations based on location characteristics associated with an origin location in which the computing device is located.  (See ¶26, ¶31, ¶96, ¶99 and ¶109 – ¶112.)

As to claims 3 and 10,
the Eyler et al. publication inherently discloses the location characteristics associated with the origin location including one or more of traffic conditions, road conditions, and sidewalk conditions. (See ¶26, ¶31, ¶96, ¶99 and ¶109 – ¶112.)

As to claim 4, 11 and 17,
the Eyler et al. publication inherently discloses ranking the candidate pickup locations based on user ratings for providers and provider ratings for users for trips beginning at each candidate pickup location.  (See ¶26, ¶96, ¶99 and ¶109 – ¶112.)

As to claim 5, 12 and 18,
the Eyler et al. publication discloses ranking the candidate pickup locations based on past trips associated with the user and beginning within a threshold distance of the current location of the computing device.  (See ¶21, ¶25, ¶96, ¶99 and ¶109 – ¶112.)

As to claim 6, 13 and 19,
the Eyler et al. publication discloses sending the selected pickup location to a provider computing device.  (See ¶43 – ¶46.)

As to claim 7, 14 and 20,
the Eyler et al. publication discloses the augmented reality elements indicating the selected pickup location include navigation instructions to the selected pickup location and wherein the steps further comprise: 
determining that the computing device is not on a route from the current location to the selected pickup location (see ¶29); and 
instructing the augmented reality application to display augmented reality elements to navigate the user to the route. (See ¶25, ¶29 and ¶36.)



Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:   
U.S. Patent Application Publication No. 2017/0153714 A1 to Gao et al. provides augmented reality capabilities to a user device (e.g., a mobile computing device or the like) that allows an intended passenger to livestream their environment with a computer-generated overlay over a display of the livestreamed environment.  The computing system determines a ‘pickup desire’ score for persons (i.e., some description of the likelihood that a person is attempting to be picked up by a vehicle) and then attempts to identify the potential passenger from persons with an above-threshold pickup desire score.    
                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 (II).   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666